Citation Nr: 1411920	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-07 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial rating for a seizure disorder, rated as 10 percent disabling from November 4, 1996 through March 12, 2008.  

2.  Entitlement to an increased rating for a seizure disorder, rated as 80 percent disabling, effective from March 13, 2008 to January 17, 2012.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to December 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the February 2007 and April 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in March 2007 and April 2009; Statements of the case (SOCs) were issued in February 2008 and June 2010; and substantive appeals were received in March 2008 and June 2010.  

The February 2007 rating decision granted service connection for a seizure disorder and evaluated the Veteran's seizure disorder as 10 percent disabling effective November 4, 1996 (the date of the Veteran's reopened claim).  By way of a June 2010 rating decision, the RO increased the Veteran's rating to 20 percent effective March 13, 2008 (the date that the Veteran's substantive appeal was received).  

This matter was previously before the Board in December 2011 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, as to the issue being decided herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

After additional development had been undertaken, by way of the February 2012 rating action, the RO increased the Veteran's disability rating to 80 percent, effective March 13, 2008.  The RO subsequently increased the disability rating for the seizure disorder 100 percent effective January 18, 2012.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  Since the increased ratings did not date back to the receipt of the reopened claim, there are two separate time periods to consider.  

In light of the fact that the Veteran's seizure disorder was rated as 100 percent disabling as of January 18, 2012, and he is therefore receiving the maximum benefit permitted under the regulations, the issue of entitlement to a higher rating for the seizure disorder for the period on and after January 18, 2012 is rendered moot and will not be discussed in the decision below.  

In addition, the Veteran presented testimony at a Board hearing in August 2011.  A transcript of that hearing is associated with the Veteran's claims folder.  

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The paperless file includes VA treatment records dated through November 2011, some of which are not located in the paper claims file, as well as the Appellant's Post-Remand Brief, which has been submitted on behalf of the Veteran by his representative.  All these records have been considered by the Board in adjudicating this matter.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  For the period from November 4, 1996 through March 12, 2008, the Veteran has not had at least one major seizure in the last two years, nor has he had at least two minor seizures in the last six months that were witnessed or verified at some time by a physician.  

2.  For the period from March 13, 2008 to January 17, 2012, the probative medical evidence does not reflect that the Veteran has manifested one major seizure per month over the last year.  


CONCLUSIONS OF LAW

1.  From November 4, 1996 to March 12, 2008, the criteria for an initial rating in excess of 10 percent for the seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.121, 4.124a, Diagnostic Code 8911 (2013).  

2.  From March 13, 2008 to January 17, 2012, the criteria for an initial rating in excess of 80 percent for the seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Code 8911 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

While the Veteran's claim was pending, 38 U.S.C.A. § 5107 was amended, effective for all pending claims, to eliminate the requirement that the Veteran submit a well-grounded claim in order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  The Board notes that while this law was enacted during the pendency of this appeal, it was considered by the RO.  Thus, there is no prejudice to the Veteran to the Veteran in proceeding with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that the issues on appeal stem from the Veteran's appeal of the initial rating and effective date assigned by the RO following the award of service connection.  In such cases, VCAA notice is generally not required.  Dingess/Hartman, 19 Vet. App. at 490 (noting that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated"); see also Dunlap. Nicholson, 21 Vet. App. 112 (2007).  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

In that regard, the Board finds that the notification requirements of 38 U.S.C.A. §§ 5104 and 7105 have been met.  A review of the record indicates that the Veteran was duly provided notice of the decisions on appeal, as well as an explanation of the procedure for obtaining appellate review of the decisions.  Following receipt of his notice of disagreement, the Veteran was appropriately notified of the applicable legal criteria in the Statement of the Case and Supplemental Statements of the Case.  The Board also notes that neither the Veteran nor his representative has raised any allegation of prejudice regarding any notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's rating claim.  Also, the Veteran's Social Security Administration (SSA) records have been retrieved and associated with the claims file.  In addition, the Veteran testified before the Board in August 2011.  Indeed, at no time has the Veteran or his representative referenced outstanding records that they wanted VA to obtain or that they felt were relevant to his claim.  

Moreover, pursuant to the December 2011 remand, the Veteran was afforded a VA neurological examination to determine the current level of severity of his seizure disorder in January 2012.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected disorder since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, as it was predicated on a review of the Veteran's medical records, an interview with the Veteran, and a discussion of his medical history and because the examination fully addresses the rating criteria that is relevant to rating the disability in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in connection to the increased rating issue on appeal has been met and the requirements of the December 2011 remand were ultimately accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, there is adequate medical evidence of record to make a determination in this case.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board observes that the Veteran's service-connected seizure disorder is currently evaluated as 10 percent disabling for the period from November 4, 1996 to March 12, 2008, and 80 percent disabling for the period from March 13, 2008 to January 17, 2012 pursuant to the criteria set forth under Diagnostic Code (DC) 8911.  See 38 C.F.R. § 4.124a.  

Under Diagnostic Code 8911, a 10 percent evaluation is assigned for a confirmed diagnosis of epilepsy with a history of seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8911.  A 20 percent evaluation is assigned for 1 major seizure during the preceding 2 years or 2 minor seizures during the preceding 6 months.  A 40 percent evaluation is warranted for at least 1 major seizure in the last 6 months or 2 in the year or averaging at least 5 to 8 minor seizures weekly.  An 80 percent evaluation is warranted for averaging at least 1 major seizure in 3 months over the last year or more than 10 minor seizures weekly.  A 100 percent evaluation is assigned for an average of at least 1 major seizure per month over the last year.  

A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (1).  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (2).  

Where continuous medication is required to control the epilepsy, 10 percent is the minimum rating assignable.  To warrant a higher rating, a Veteran's seizures must be witnessed or verified at some time by a physician.  As to frequency, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  The frequency of seizures should be ascertained under the ordinary conditions of life (while not hospitalized).  38 C.F.R. § 4.121.  

A.  For the period from November 4, 1996 to March 12, 2008

Historically, the Veteran's service treatment records reflect that he reported to sick call in November 1973 claiming that the night before he had fainted, and been observed "shaking and biting his tongue."  He additionally reported that he had sought emergency medical treatment that night for a seizure disorder.  The diagnosis on the emergency treatment sign-out sheet, however, was "bizarre behavior."  The Veteran was thereafter referred for neurological consultation.  On examination, no abnormalities were found, and no assessment of epilepsy was made.  The Veteran was referred for psychiatric evaluation, at which time he was diagnosed with having chronic paranoid schizophrenic disorder.  He was subsequently discharged from service in December 1973.  

At his examination in November 1973, prior to his separation from service, the Veteran described his health as not well, on account of having a type of "fits."  The examiner determined that these complaints were of no medical significance and no official diagnosis of epilepsy was made.  

Post-service medical records, however, show that the Veteran was admitted to the hospital in April 1974, two weeks after he was observed by his mother to have uncontrolled shaking of both the upper and lower extremities, with his eyes rolled upward, foaming of the mouth, and tongue-biting.  His prior medical history was significant for a skull fracture and spinal meningitis, both prior to his entry into service.  The Veteran was hospitalized for a period of 10 days, during which time he was observed to have on seizure, five to six minutes in duration.  On discharge, he was diagnosed with having a seizure disorder.  

Since that time, the Veteran has been followed by a neurologist.  An August 1994 decision of the Social Security Administration (SSA) shows that the Veteran was granted disability benefits based, in part, on his seizure disorder.  

During an October 1996 VA treatment visit, his treating VA physician concluded that the Veteran's seizure disorder was inactive at the time of his entrance into service, but the physical and emotional stress of the military training set it off.  According to the physician, the Veteran was "staying pretty stable" at present.  

Subsequent treatment records reflect that the Veteran underwent a psychological assessment at the Tuscaloosa VA medical center (VAMC) in October 1998, at which time he denied experiencing any seizures since the late 1970s, but did report to have "silent seizures" while asleep, due to the fact that he often awakens with a sore tongue.  The Veteran also underwent an electroencephalogram (EEG) test in November 1998, the results of which were shown to be normal during the Veteran's waking state.  

An August 1997 VA clinical report reflects that the Veteran was "doing well" and assessed with having a history of seizure disorder that was described as stable.  

On VA examination in March 1999, the Veteran provided his medical history and denied experiencing any generalized tonic/clonic seizures since 1978.  The Veteran did describe nightly episodes wherein he "chews the side of his tongue or bites down hard on his teeth."  According to the examiner, these episodes are not associated with bowel or bladder incontinence or generalized tonic/clonic activity, and it is unclear whether these episodes represent some form of seizure.  Although the Veteran was found to be seizure-free at present, he was diagnosed as having a history of seizure disorder.  

The Veteran presented at the VAMC in Birmingham, Alabama in June 2000, at which time he stated that he had been placed on Divalproex by a neurologist, but stopped taking it after four days due to increasing side effects such as nausea and vomiting.  The Veteran denied taking any seizure medication for over twenty-two years, but did report having had a few seizures, the most recent one having occurred at least twelve months prior.  

During a November 2000 follow-up treatment visit, the Veteran denied experiencing any seizures while awake, but did report to have had three seizures within the last six months, all of which occurred during his sleep.  According to the Veteran, he knew he had had a seizure because he would bite the lateral aspects of the tongue and experience muscle aches throughout the body.  He was thereafter placed on Neurontin to help control his seizures.  The Veteran was subsequently seen at the VA Neurology clinic in January 2001 at which time it was noted that he had not yet begun taking the Neurontin.  However, the Veteran stated that he had not experienced any seizures in the last two months.  During a February 2001 follow-up visit, the VA physician noted that the Veteran's seizure disorder was in stable condition, and the Veteran wished to stay off any medication due to the associated side effects.  At a March 2001 follow-up treatment visit, it was noted that the Veteran had been seizure free for the past five months.  The Veteran attributed this to living a healthier lifestyle, which included cutting back on his drinking and smoking.  In light of the fact that the Veteran experienced infrequent seizures all while not taking any appreciable amount of medication, and given that his seizures only occur at night and never while he is awake, the treatment provider placed the Veteran on a relatively low antiepileptic dose of Neurontin, and stated that he would consider discontinuing his seizure medication at some point in the future, if the Veteran remained seizure free.  

During a June 2001 follow-up visit, the Veteran reported to have had two spells since his last visit four months ago, and described waking up in the middle of the night, feeling as though he was about to have a seizure, sticking a washcloth in his mouth, and having what he thought was a seizure which consisted of biting his tongue with no loss of consciousness or convulsive activity.  The VA physician noted that the Veteran described what sounded like grand mal seizures in the past, but added that he was not convinced that these episodes represented seizures.  According to the treatment provider, the Veteran does have a history of seizures in the past, but was doing quite well while taking Neurontin.  At a September 2001 VA treatment visit, the Veteran reported to have experienced one seizure-like episode since last seen over two month ago which occurred during his sleep, and caused him to awaken with some blood coming from his mouth after having bitten his tongue.  At a subsequent VA treatment visit, dated in January 2002, the Veteran denied having experienced any seizures since his last visit.  The physician noted that the Veteran had been taking his Neurontin, and this was the most compliant he had been when it came to taking his medication.  The physician further noted that he was not entirely certain the Veteran's spells were seizures.   

During a June 2003 follow-up treatment visit, the Veteran reported that he had been doing well since his last visit and had not had any seizures since his last visit.  It was further noted that before his last visit, the Veteran had not had a seizure for at least the previous six months or longer.  According to the VA physician, given that the Veteran had not experienced any episodes on an extremely low dose of Neurontin, he (the physician) was "even more suspicious than ever" that the spells the Veteran was experiencing when he first came under his care three years ago, "were either not seizures or were related to the alcohol he was taking at the time."  The VA physician added that since the Veteran had been seizure free for a year, he was cleared to drive pursuant to the state law of Alabama.  At a subsequent treatment visit, also dated in June 2003, it was noted that the Veteran's last seizure was in October 2002.  

The Veteran was afforded a VA examination in August 2004, at which time he provided a detailed summary of his medical history, and noted that he had been treated with multiple antiepileptics in the past, most of which caused side effects.  The VA examiner noted that the Veteran experienced seizure-like episodes from 1974 to 1977, and while these episodes resumed again in 1993, the Veteran claimed that his seizures resolved that year as well, and he had not experienced any seizures since this time.  Upon reviewing the Veteran's medical records, the VA examiner observed that the Veteran had been followed by a number of neurologists from 1999 through 2003, and underwent an EEG test in 1999 that was shown to be normal.  The VA examiner also noted that while the Veteran reported further seizure activity, there were no further documented seizures since 2002.  Physical examination of the Veteran was absent any neurological abnormalities.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner acknowledged the Veteran's post-service history of seizure activity, with no actual documented seizure activity per EEG reports, and concluded that the Veteran was currently seizure free and being weaned off his seizure medication, which he appeared to be tolerating well.  According to the VA examiner, there seems to be no current disability issues with seizures at this time.  

At a March 2006 VA treatment visit, the Veteran reported a history of seizures since 1973, and further reported having about four seizures a year.  During a March 2007 VA treatment visit, the Veteran reported to experience silent seizures and noted that he had had one seizure in January of that year.  According to the Veteran, during these episodes, he will chew his tongue and awaken with a pillow full of blood.  He denied experiencing any grand mal seizures.  At a November 2007 VA treatment visit, the VA treatment provider noted that the Veteran had been evaluated by a VA physician, and the physician's impression was that the Veteran had a history of seizure during the first two decades of his life, and a questionable history of recent seizures.  The physician recommended that the Veteran undergo an EEG test, and the record reflects that the Veteran underwent this test in February 2008, the results of which were shown to be normal during the Veteran's waking state.  

In an August 2007 statement, the Veteran's mother, L.M.J., described the Veteran's demeanor during one of his seizures, and explained that his breathing changes whether he is awake or asleep, and he bites his tongue and appears to lose consciousness.  L.M.J. further noted that the Veteran starts flinging about and becomes difficult to control.  According to L.M.J., the Veteran never knows when he will have a seizure.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation in excess of 10 percent for his seizure disorder for the period from November 4, 1996 to March 12, 2008.  The evidence does not show that he has had one major seizure in the last two years, or at least two minor seizures in the last six months.  The Board recognizes that the Veteran and his mother have indicated that his condition is manifested by breathing changes, loss of consciousness, shaking spells, tongue biting, and jerking of the upper and lower extremities.  Their lay statements, observations and testimony may be considered competent evidence with respect to the frequency of convulsive and immediate post-convulsive characteristics of major and minor seizures.  Nevertheless, the Board considers it significant that, while the Veteran has been assessed with a seizure disorder based upon symptoms observed during his hospitalization in April 1974, the record does not show that a physician has verified or affirmed any actual seizure for the period from November 4, 1996 to March 12, 2008.  Nor has any other VA or private medical provider.  On the contrary, the VA compensation examiners repeatedly have denied this notion.  Thus, the Board is unable to conclude that the convulsive episodes described by the Veteran and his mother fall within the category or purview of major or minor seizures warranting a rating higher than 10 percent under the Rating Schedule. 38 C.F.R. §§ 4.121, 4.124a, Diagnostic Code 8911, Notes (1), (2).

Indeed, a review of the above-referenced VA treatment records and examination reports has consistently been clear for any objective signs or indications of seizure activity.  Multiple EEG tests conducted throughout the years, to include in November 1998 and February 2008, were shown to be normal.  In addition, multiple VA examination reports have been negative for any neurological abnormalities.  Although VA examiners have acknowledged the Veteran's history of having a seizure disorder, they have consistently described the Veteran as seizure free on physical examination.  The March 1999 VA examiner noted that while the Veteran's description of his episodes was consistent with complex partial seizures with secondary generalizations, and the Veteran had risk factors, to include a history of infection and central nervous system and motor vehicle accident involving head trauma, at present he was seizure free without the need for any antiepileptic drums.  The August 2004 VA examiner acknowledged the Veteran's history of seizure activity but observed no documented actual seizure activity per EEG reports.  She (the examiner) further noted that the Veteran was currently seizure free and being weaned off seizure medication and tolerating it well.  Furthermore, on several occasions, the Veteran's treating physician at the VA expressed his doubt as to whether the episodes, as described by the Veteran, were in fact seizures.  See VA treatment reports dated in June 2001, January 2002, June 2003, and November 2007.  As such, the evidence of record reflects there to be some doubt as to the true nature of the Veteran's reported episodes, and neurological studies were absent any indications or signs of seizure-like activity or episodes.  

The Board is mindful that the Veteran's mother has professed to have personally witnessed his seizures.  As s layperson, she is competent to report experiences of which she has personal knowledge, and her statements in that regard are considered credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a layperson, she is not competent to give a medical opinion on the diagnosis of this claimed disorder.  Thus, while the Veteran's mother is competent to report symptoms observable to a layperson, such as jerking movements and loss of consciousness, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, she is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Similarly, she is not competent to opine on whether the episodes she has witnessed amount to or constitute major or minor seizures for VA compensation purposes.  Furthermore, the regulations require that the seizures be witnessed or verified by a physician to warrant a higher rating, and the VA physicians that have had occasion to evaluate or treat the Veteran have not given this required affirmation.  38 C.F.R. § 4.121.  

The Board also has considered whether any other Diagnostic Code may be used to rate the Veteran's service-connected disability.  In this regard, the Board observes that, in addition to DC 8911, epileptic disorders may be rated under DC 8910 (epilepsy, grand mal), DC 8912 (epilepsy, Jacksonian and focal motor or sensory), DC 8913 (epilepsy, diencephalic), and DC 8914 (epilepsy, psychomotor).  However, these DCs are all controlled by the general rating formula for major and minor epileptic seizures, which already has been used to assess the severity of the Veteran's service-connected disability.  Thus, these DCs may not be used to assign a higher rating in this instance.  

In light of the foregoing evidence, the Board finds that the Veteran has been properly rated for his seizure disorder, and there is no basis for assignment of a disability rating in excess of 10 percent at any point for the period from November 4, 1996 to March 12, 2008.  In light of the fact that the Veteran's reported seizures have not been witnessed or verified at any point by a physician, there is no basis for a higher rating for this period.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board therefore finds that no basis exists for the assignment of an increased rating in excess of 10 percent for the Veteran's seizure disorder, under Diagnostic Code 8911, for the period from November 4, 1996 to March 12, 2008.  

B.  For the period from March 13, 2008 to January 17, 2012

VA Progress notes dated in March 2008 reflect that the Veteran reportedly experienced two nocturnal seizures - once in January and another time in February.  The Veteran also indicated that his last seizure had been one week prior.  

The Veteran was afforded a VA examination in October 2008, at which time he provided information regarding his medical background, and described a history of intermittent seizures since service.  The examiner noted that the Veteran was currently taking Topamax.  According to the Veteran, he had experienced a nocturnal seizure every other month during the last year, and people had witnessed him exhibiting tonic/clonic activity, tongue biting and urinary incontinence during these episodes.  The examiner observed no documentation of witnessed seizures since 1974.  Upon interviewing the Veteran, the examiner noted that the Veteran's last seizure was in September 2008, and characterized the seizure as that of generalized convulsive epilepsy.  With regard to the frequency of these generalized convulsive episodes, the Veteran reported to experience one epileptic episode every three months during the past 12 month period.  On physical examination, the examiner described the Veteran as walking with a normal gait, well-developed, and in no acute distress.  A subsequent neurological examination, which was conducted in connection to another claim (that is not currently on appeal), was negative for any abnormalities.  Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with having tonic/clonic epilepsy, and noted that the Veteran's seizures are due to this disorder.  

A subsequent VA examination was conducted in December 2008, at which time the Veteran once again reported to experience a seizure-like episode every other month.  He also added that his last episode was one month prior in mid-November, with post-seizure weakness lasting one day.  The examiner noted that the Veteran's condition had improved since its onset, and noted that the Veteran was currently taking Topamax to help treat this disorder.  On neurological examination, the Veteran's motor function was shown to be normal, and there were no signs of sensory loss on the right or left side.  

During a March 2009 Neurological consultation, the Veteran reported that he only experiences epileptic spells when he is sleeping.  According to the Veteran, he had experienced an epileptic episode three times this year, and six times during the last year, and his last epileptic spell occurred in February 2009.  The treatment provider noted that the Veteran had previously been on Dilantin, Phenobarb and Neurontin for treatment of his epileptic episodes.  Based on his evaluation of the Veteran, the VA physician noted that the Veteran had infrequent spells at night which he likened to seizures.  Subsequent VA outpatient records dated from March 2009 to June 2010 demonstrate that the Veteran underwent occasional physical examinations, the findings of which were absent any neurological abnormalities.  

In a June 2010 statement, date stamped as received in July 2010, the Veteran documented the frequency of his seizures during the last six months, and noted that he experienced a seizure in January, March, April, May and June 2010.  

A July 2010 Mental Health Progress note reflects that the Veteran reportedly discontinued taking Klonopin and Topamax for a few months, and had experienced two seizures since that time.  The Veteran presented at the VAMC in October 2010, at which time he reported to experience one seizure every month, and further noted that his last grand mal seizure was that same month.  During a February 2011 VA treatment visit, Veteran also denied experiencing any seizures since his last visit in August 2010.  

At the March 2011 VA treatment visit, it was noted that the Veteran had been placed on the medication Keppra at his last follow-up visit.  According to the Veteran, he had been seizure-free since switching to this medication.  During a routine follow-up visit in October 2011, the Veteran reported two spells since his last visit, both of which were triggered by noise or stressful situations.  According to the Veteran, his seizures are characterized by left-sided headaches of strong intensity followed by generalized numbness and progressing with loss of consciousness, urinary incontinence and tongue biting.  The Veteran states that this has been the pattern of his seizures over the last few years.  The Veteran reports that he used to experience spells twice a month but since Keppra was added to his previous regimen along with Topamax, the frequency of his spells was reduced to four to six times a year.  

The Veteran was afforded a VA examination in January 2012, at which time he reported to have received treatment by his primary care physician and neurologist, and placed on an assortment of medication for his seizures since service.  The Veteran also noted that family, friends and medical workers had witnessed his seizures.  According to the examiner, the Veteran's seizures were characterized by generalized tonic-clonic convulsions.  When asked whether he had ever experienced a major seizure characterized by generalized tonic-clonic convulsion with unconsciousness, the Veteran responded that he had, and further elucidated that he had experienced at least two seizures in the past year, and at least one seizure a month throughout the past year.  

Although the neurological findings were consistently negative for any abnormalities, and verification by a physician is supposed to be obtained first, the RO did not obtain verification of the "seizures," but did accept the Veteran's lay statements concerning the frequency and character of the episodes.  As previously discussed in the Introduction, by way of the February 2012 rating decision, the RO increased the Veteran's disability rating to 80 percent, effective March 13, 2008.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 80 percent for his seizure disorder for the period from March 13, 2008 to January 17, 2012.  The medical evidence does not reflect that the Veteran had, on average, at least one major seizure every month over the last year.  Indeed, at the October 2008 and December 2008 VA examinations, the Veteran reported to experience one epileptic episode every few months during the past 12 month period.  At the March 2009 neurological consultation, the Veteran recalled experiencing three epileptic episodes that year, and six epileptic episodes the previous year.  The Board acknowledges that the Veteran reported to experience seizure-like episodes with greater frequency during the successive VA treatment visits, and specifically reported to experience one seizure a month during the October 2010 VA treatment visit.  However, this assertion is contradicted by the June 2010 statement submitted by the Veteran, wherein he reported that since 2010, he had experienced one seizure-like episode in January 2010, March 2010, April 2010, May 2010 and June 2010.  As such, he had not experienced one seizure every month within that six month time frame.  Also, at the July 2010 treatment visit, the Veteran stated that he had discontinued taking Klonopin and Topamax for several months and had experienced two seizures since that time - a statement which leads the Board to believe that the Veteran had not experienced seizures on a monthly basis since changing his medication.  Furthermore, at the February 2011 VA treatment visit, the Veteran denied having had any seizure-like episodes since his last visit in August 2010.  As such, and based in part on the Veteran's own assertions, he did not, in fact, experience one major seizure per month over the past year.  Thus, the Veteran has not been shown to have met the criteria for an initial evaluation in excess of 80 percent at any point from March 13, 2008 to January 17, 2012.  

Nor is a higher rating available under any other Diagnostic Code.  The Board is mindful that the Veteran has complained and sought treatment for his tension headaches, and has noted to experience headaches prior to, and during, his epileptic episodes, but these symptoms have not be associated with his seizure disorder.  Indeed, to the contrary, at the October 2008 neurological examination, the VA examiner expressly disassociated this disorder from his seizure disorder, so it may not serve as grounds for increasing the rating for this service-connected disability as they are not shown to be related to or part and parcel of this disability.  Mittleider v. West, 11 Vet. App. 181, 182  (1998).  

The Board also has considered whether any other DC may be used to rate the Veteran's service-connected disability.  However, these Diagnostic Codes are all controlled by the general rating formula for major and minor epileptic seizures, which already has been used to assess the severity of the Veteran's service-connected disability.  Thus, these DCs may not be used to assign a higher rating in this instance.  

In reaching this conclusion, the Board has also considered the testimony and assertions by the Veteran pertaining to his seizures.  He is competent and credible to attest to the exhibited symptoms manifested by his seizure disorder.  However, the objective evidence of record is more probative and persuasive than the descriptions of the frequency and nature of his symptoms.  The objective findings do not support higher ratings based on the schedular criteria.  The Veteran's symptoms do not more nearly approximate the criteria for the assignment of higher ratings in any regard.

Therefore, to the extent that a disability evaluation in excess of 80 percent for the Veteran's service-connected seizure disorder is warranted for the period from March 13, 2008 to January 17, 2012, the appeal is denied.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's seizure is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for this disability contemplate his symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, the threshold issue under Thun is not met, and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the service-connected seizure disorder does not present such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  Referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for the seizure disorder from November 4, 1996 to March 12, 2008, is denied.  

Entitlement to an initial evaluation in excess of 80 percent for the seizure disorder from March 13, 2008 to January 17, 2012, is denied.  


REMAND

The Board notes that the Veteran filed a formal claim for a TDIU due to his service-connected seizure disorder in August 2007.  In addition to this disorder, which is currently rated as 100 percent disabling, the Board notes that the Veteran is also service-connected for mood disorder with depression and anxiety disorder, which is evaluated as 30 percent disabling.  His current combined rating for these service-connected disabilities is 100%.  See 38 C.F.R. §§ 4.16(a), 4.25.  

The Board notes that the receipt of a 100 percent disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s)).

The evidence of record reflects that the Veteran is currently receiving SSA disability benefits, based in part on his seizure disorder, his organic anxiety disorder and his chronic headaches.  See August 1994 Decision from the SSA.  The November 1993 SSA Disability Determination and Transmittal sheet reflects a primary diagnosis of organic mental disorder and a secondary diagnosis of seizure disorder.  

The Veteran was afforded a VA psychiatric examination in October 2008.  Based on her discussion with, as well as her evaluation of the Veteran, the examiner determined that the Veteran's psychiatric disorder did not result in total occupational and social impairment.  When asked whether the Veteran's mental disorder created an occasional decrease in his work efficiency with intermittent periods of inability to perform occupational tasks, but was still productive of generally satisfactory functioning, the examiner responded that it did.  She further added that considering the Veteran's psychiatric diagnoses alone, his depression and anxiety would at times impair relationships and functioning in employment in terms of attendance and efficiency.  

The Veteran underwent a VA examination in connection to his claim for a TDIU in December 2008.  During this examination, the Veteran provided his medical background as well as his employment history.  He noted that he last worked as a truck driver and had to retire in June 1993 as a result of his seizure disorder.  The examiner evaluated the Veteran's service-connected seizure disorder, as well as a number of other non-service connected disorders, to include his neck condition, his low back condition and his right knee condition.  Based on her evaluation of the Veteran, the VA examiner determined that his service-connected seizure disorder and non service-connected neck and low back condition may interfere with physical labor, but would not affect the Veteran's ability to perform non-driving sedentary work.  

Pursuant to the December 2011 remand, the Veteran was afforded another VA examination in connection to his claimed seizure disorder in January 2012.  After evaluating the severity of the Veteran's seizure disorder, the VA examiner determined that this disorder would prevent the Veteran from maintaining employment of a physical nature, but would not prevent his ability to perform employment of a sedentary nature.  The examiner further added that the Veteran's seizure disorder would not enable him to obtain a Department of Transportation (DOT) license to drive trucks or operate heavy machinery.  

In the January 2014 Written Brief Presentation, the Veteran, through his representative, indicated that he had not undergone a mental evaluation since his psychiatric examination in October 2008.  According to his representative, the Veteran's psychiatric disorder had a greater effect on his employability than discussed during the evaluation.  The representative further indicated that since the Veteran's last psychiatric evaluation, his condition had steadily deteriorated thereby further reducing his ability to obtain and maintain employment.  The Board acknowledges that the more recent VA treatment records demonstrate that the Veteran was assigned Global Assessment of Functioning (GAF) score of 45, which is a significant decline from the GAF score of 55 assigned at the October 2008 VA examination.  As such, it appears that the Veteran's psychiatric disorder may have worsened since the October 2008 VA examination more than five years ago.  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As it has been over five years since the Veteran's last VA examination and the Veteran's psychiatric disability has reportedly worsened since this last examination, and given that the current severity of this disability may affect whether or not he is entitled to a TDIU, the Board finds that further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Request relevant records pertaining to treatment the Veteran has received for his service-connected disorders issued from the VAMC in Birmingham, Alabama, and dated from November 2011 to the present.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2.  The Veteran should be scheduled for a VA general examination at the Birmingham VAMC or (if this is not possible) any VA medical facility closest to the Birmingham VAMC.  The purpose of the examination is to determine the total effect of the Veteran's service-connected disabilities (seizure disorder, mood disorder with depression and anxiety disorder) on his employability.  The claims folder, a copy of this REMAND, and a copy of all medical records on the Virtual VA claims file must be made available to, and reviewed by, the examiner(s) in conjunction with the examinations.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  

The examiner(s) is/are requested to elicit from the Veteran, and record for clinical purposes, his full educational and employment history.  The examiner(s) is then requested to review all pertinent records associated with the claims file, to include the more recent VA treatment records, and to conduct a physical and mental evaluation of the Veteran.  All pertinent pathology associated with the service-connected seizure disorder and his service-connected mood disorder with depression and anxiety disorder should be noted in the examination report.  The examiner(s) should then comment on the effect of the service-connected disabilities on the Veteran's ability to engage in any type of full-time employment consistent with his education and occupational experiences, including whether any form of 'light duty' or 'sedentary work' is possible and whether, in the examiner's opinion, these service-connected disabilities are of such severity as to result in an inability to obtain and to maintain employment.  When rendering his or her opinion, the examiner(s) should take into consideration the severity of the Veteran's service-connected disabilities.  If the examiner(s) finds that the Veteran is employable, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any physical restrictions resulting from his service-connected disabilities.  

If the examiner finds that the Veteran is only capable of obtaining and/or maintaining sedentary employment, then he or she should provide an opinion addressing whether any sedentary employment he/she feels the Veteran is capable of performing, in view of his occupational and education background and the impairment caused by his service-connected disabilities, individually or in concert, would constitute substantially gainful employment.  

Clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner(s) feel that the requested opinion cannot be rendered without resorting to speculation, the examiner(s) should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  The AOJ should ensure compliance with the remand instructions.  After the above development has been completed, review all the evidence of record and readjudicate the Veteran's claim of entitlement to TDIU.  If the issue on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


